ACCEPTED
                                                                                                            14-15-00153-CV
                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                          HOUSTON, TEXAS
                                                                                                        3/6/2015 1:25:46 PM
                                                                                                       CHRISTOPHER PRINE
                                                                                                                     CLERK


                         FOURTEENTH COURT OF APPEALS
                 CIVIL APPEAL MEDIATION DOCKETING STATEMENT
                                                                      FILED IN
                                   RETURN WITHIN 15 DAYS TO:    14th COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                        CLERK, FOURTEENTH COURT OF APPEALS; 3/6/2015 1:25:46 PM
                      301 FANNIN, ROOM 245; HOUSTON, TEXAS 77002CHRISTOPHER A. PRINE
                                                                        Clerk
    ***For Civil Appeals, see Section V for information about the Pro Bono Program sponsored and
administered by the Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and
                                      the Houston Bar Association.


I.       General Information:

Appellant(s):                                        Appellate Cause No.:

Alex Hitz and                                        14-15-00153-CV

The Beverly Hills Kitchen, LLC                       Trial Ct. Cause No.:

Appellee(s):                                         2014-16947

Scott Holstead                                       County:

                                                     Harris

Other:                                               Trial Court:

N/A                                                  125th Judicial District




II.      Timetable:

Appeal stayed by bankruptcy. Date bankruptcy filed: N/A

List:    name of bankruptcy court:

         bankruptcy case number:

         style of bankruptcy filing:



III.     Jurisdiction:

Will you challenge this court’s
jurisdiction?                          No X                             Yes 
IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)


                                                         Filed
                  Event                                                                 Date             N/A
                                                  Check as appropriate


Affidavit filed                             No X                Yes 


Contest filed                               No X                Yes 


Date ruling on contest due:


Ruling on contest:
Sustained         Overruled 


V.       Pro Bono Pilot Program:

The Pro Bono Committees of the Appellate Practice Sections of the State Bar of Texas and the Houston Bar
Association are participating in a Pro Bono Program to place a limited number of civil appeals with appellate
counsel who will represent the appellant/appellee in the appeal before the Fourteenth Court of Appeals.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Pilot
Program based upon a number of discretionary criteria, including the financial means of the appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation
of the appellee without charging legal fees. More information regarding this program can be found in the Pro
Bono Pilot Program Pamphlet available in paper form at the Clerk’s Office or on the Internet at http://www.tex-
app.org and http://www.hba.org/folder-sections/sec-appellate.htm. If your case is selected and matched with a
volunteer lawyer, you will receive a letter from the Pro Bono Pilot Committee within thirty (30) to forty-five (45)
days after submitting this Docketing Statement.

NOTE: There is no guarantee that, if you submit your case for possible inclusion in the Pro Bono
Program, the Pro Bono Committee will select your case and that pro bono counsel can be found to
represent you. Accordingly, you should not forego seeking other counsel to represent you in this
proceeding. By signing your name below, you are authorizing the Pro Bono Committee to transmit
publicly available facts and information about your case, including parties and background, through
selected Internet sites and a Listserv to its pool of volunteer appellate attorneys.

1.       Do you want this case to be considered for inclusion in the Pro Bono Pilot Program?

                      Yes                 No X

If you answered “Yes” to Question V.1, then please answer the following questions.

2.       Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to
answer questions the committee may have regarding the appeal? Please note that any such conversations would
be maintained as confidential by the Pro Bono Committee and the information used solely for the purposes of
considering the case for inclusion in the Pro Bono Program.

                      Yes                 No X
3.        If you have not previously filed an affidavit of indigency and attached a file-stamped copy of that
affidavit, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.

                       Yes                 No X

4.        Are you willing to disclose your financial circumstances to the Pro Bono Committee? If so, please attach
an Affidavit of Indigency completed and executed by the appellee. Forms may be found in the Clerk’s Office or
on the Internet at http://www.tex-app.org and http://www.hba.org/folder-sections/sec-appellate.htm. Your
participation in the Pro Bono Pilot Program may be conditioned upon your execution of an affidavit under oath as
to your financial circumstances.

                       Yes                 No X

5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable
standard of review, if known (without prejudice to the right to raise additional issues or request additional relief;
use a separate attachment, if necessary).




VI.      Alternative Dispute Resolution/Mediation (if applicable)

Instructions: This information will be used in conjunction with the Rule 32.1 docketing statement to evaluate
your case for possible referral to an alternative dispute resolution procedure. See TEX. R. APP. P. 32.1. The court
will not consider your answers if the case is submitted on the merits. Each party (except where noted) must
complete and file a completed docketing form in the Court of Appeals after the appeal is perfected.

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.       Should this case be referred to mediation? Yes X       No  (use additional sheets if necessary)

If no, why?



(The court makes the final decision regarding referral of a case to mediation)

2.       Has this case been through an ADR procedure in the trial court? Yes          No X

If you answered yes:

a.       Who was the mediator?

b.       What type of ADR procedure?

c.       At what stage did the case go through ADR?

         pre-trial         trial              post-trial        other ______________________________
3.       Rate the case for complexity. Use 1 for the least complex and 5 for the most complex. Check one:

                  1       2 X      3     4       5 


VII.     Signature:



/s/ Brian W. Zimmerman Date: 3/6/15

Signature of counsel (or pro se party)

                                                    Respectfully submitted,

                                                    ZIMMERMAN, AXELRAD,
                                                    MEYER, STERN & WISE, P.C.

                                                             Brian W. Zimmerman
                                                             State Bar No. 00788746
                                                             bzimmerman@zimmerlaw.com
                                                             Gary J. Zimmerman
                                                             State Bar No. 00795740
                                                             gzimmerman@zimmerlaw.com
                                                             Nicholas J. Reisch
                                                             State Bar No. 24046699
                                                             nreisch@zimmerlaw.com
                                                             3040 Post Oak Blvd., Suite 1300
                                                             Houston, TX 77056
                                                             Telephone:     713-552-1234
                                                             Facsimile:     713-963-0859

                                                    ATTORNEYS FOR APPELLEE
                                                    SCOTT HOLSTEAD